IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of                 No. 78713-6-1
 L.A.C, DOB: 7/14/2004,

                                                    DIVISION ONE
 STATE OF WASHINGTON,
 DEPARTMENT OF SOCIAL AND
 HEALTH SERVICES,                                   UNPUBLISHED OPINION

                                Respondent,

                 V.

 ROBERT L. CALDWELL,

                              Appellant.            FILED: April 22, 2019


        CHUN, J. — Robert L. Caldwell appeals an order terminating his parental

rights to his daughter. He contends substantial evidence does not support the

trial court's finding that(1) the Department of Children and Youth Services

(Department)1 offered or provided all court-ordered and necessary services

capable of remedying his parental deficiencies,(2) there is little likelihood he

would remedy his parental deficiencies in the near future, and (3) he is currently

unfit to parent his daughter. Caldwell also contends the trial court erred in finding

termination of his parental rights to be in his daughter's best interest. We affirm.




        1 At the time of the termination hearing, the agency was named the Department of Social
and Health Services. See RCW 43.216.906.
No. 78713-6-1/2

                                            1.
                                       BACKGROUND

        Caldwell is the father of three children: L.A.C.(age 13), J.C.(age 12), and

C.C.(age 9).2 The parental rights of the children's mother and Caldwell's

parental relationship with J.C. and C.C. are not at issue in this appea1.3

        Between June 2011 and June 2015, the Department received numerous

referrals regarding the safety of Caldwell's children.4 On November 18, 2015,

the Department received allegations that Caldwell's children were residing in

poor living conditions with drug paraphernalia within reach of the children. A

Department social worker later interviewed the children at school and noted that,

according to the children, Caldwell did not enforce a particular bedtime, yelled at

them, and spanked them. On December 4, 2015, the children's school informed

the Department that the children had not attended school since their interviews

with the social worker.

        On January 13, 2016, the Department filed a dependency petition as to all

three children. On April 4, 2016, Caldwell agreed with the Department to the

entry of an order of dependency and "acknowledge[d] that he has parenting

deficits involving domestic violence, substance abuse, and mental health, and

that these deficits negatively impact his capability to adequately care for the

child." The court ordered that the children be removed from Caldwell's care and


        2 These   were the children's ages at the time of the termination hearing.
        3 The mother has not appealed the termination of her parental rights to the children.
Additionally, the trial court did not terminate Caldwell's parental rights as to J.C. or C.C.
        4 These referrals as to Caldwell allege that he engaged in domestic violence, physically
neglected the children, withheld the children from school, discouraged the children from
completing homework assignments, intimidated the children's teachers, failed to provide the
children with enough food to eat, and abused drugs and alcohol in the children's presence.


                                                2
No. 78713-6-1/3


placed them in foster care. Caldwell agreed to a dispositional plan requiring him

to participate in a substance abuse evaluation, random urinalyses (UAs), a

psychological evaluation with a parenting component, a domestic violence

batterer's assessment, a mental health assessment, and parenting instruction.

Among other things, the court's dependency order required Caldwell to maintain

safe and sober housing suitable for the care of a child, maintain regular contact

with the Department's social worker and guardian ad litem (GAL), and contact

the Department if "financial assistance or funding is needed to complete any"

services or compliance requirements.

       On March 30, 2017, the Department filed petitions to terminate Caldwell's

rights as to each child, alleging in relevant part, that all ordered and necessary

services have been offered or provided and there is little likelihood that

conditions will be remedied so that the children could be appropriately returned to

Caldwell within the near future.

       The termination hearing took place over several days in April and May,

2017. At the hearing, the trial court considered the testimony of Caldwell,

Caldwell's probation officer, Caldwell's psychiatric nurse practitioner, three

Department social workers, a clinical supervisor at Catholic Community Services,

Caldwell's counselor at Compass Mental Health, the parents of Caldwell's

girlfriend who owned the residence where Caldwell was living, the children's

GAL, Caldwell's girlfriend, Caldwell's treatment provider at Violence Intervention

Professionals, and admitted 33 exhibits into evidence. Separate counsel on

behalf of L.A.C. and J.C. presented their respective preferences at the hearing.


                                         3
No. 78713-6-1/4


      On June 21, 2018, the trial court entered findings of fact, conclusions of

law, and an order terminating Caldwell's parental rights as to L.A.C. The trial

court made the following pertinent findings, which Caldwell does not challenge:
      2.8   A dependency dispositional order was entered pursuant to
      RCW 13.34.130 and incorporated into the Order of Dependency
      entered in this matter on April 4, 2016, as to the father and February
      16, 2016, as to the mother.
      2.9 The child's dependent status has been reviewed by the court
      on May 9, 2016, October 24, 2016, October 24, 2016 [sic], October
      31, 2016, April 24, 2017, October 30, 2017 and last on April 23, 2018.
      The next regularly scheduled dependency review hearing is set for
      October 9, 2018.
      2.10 The child has been removed from the custody of the parents
      for over six months pursuant to a finding of dependency under RCW
      13.34. On January 13, 2016, the child was placed in out of home
      care, and the child has remained in an out-of-home placement until
      the present time.




      2.13 Continuation of the parent-child relationship clearly
      diminishes the child's prospect for early integration into a stable and
      permanent home. The continuation of the status quo is not in the
      child's best interests and a resolution is needed as to who will be this
      child's permanent caretaker. The child's needs for permanence and
      stability must, at this point in time, be accorded priority over the rights
      of the biological parents in order to foster the early integration of the
      child into a stable and permanent home as quickly as possible.
             A. [Caldwell's] gaps in visitation coincided with his significant
                gaps in participating in services.
             B. [L.A.C.], the child, places a great value on stability and
                neither parent has shown stability. She clearly loves her
                parents, but needs more stability than any extended
                dependency situation would allow. [L.A.C.] has indicated
                that she wants to be adopted.

      Caldwell now appeals. We discuss additional facts in the relevant

sections below.




                                          4
No. 78713-6-1/5

                                           II.
                                   STANDARD OF REVIEW

        The United States Constitution protects parental rights as a fundamental

liberty interest. Santoskv v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L.

Ed. 2d 599 (1982). To terminate a parent's rights, the Department must satisfy a

two-pronged test. In re Dependency of K.N.J., 171 Wn.2d 568, 576, 257 P.3d

522(2011). The first prong requires the Department to prove the six factors set

forth in RCW 13.34.180(1).5 The Department must prove these factors by clear,

cogent, and convincing evidence. K.N.J., 171 Wn.2d at 576-77. Clear, cogent,

and convincing evidence exists when it shows that an ultimate fact in issue is

highly probable. In re Dependency of K.R., 128 Wn.2d 129, 141, 904 P.2d 1132

(1995).

        Once the Department proves the six statutory factors of

RCW 13.34.180(1), the trial court must then make a finding of current unfitness

before parental rights can be terminated. In re Parental Rights to K.M.M., 186

Wn.2d 466, 479, 379 P.3d 75 (2016)(citing K.R., 128 Wn.2d at 149). While the

trial court need not make this finding explicitly, K.M.M., 186 Wn.2d at 479 (citing

K.R., 128 Wn.2d at 142-43),6 the Department is "required to prove that the

         5 RCW 13.34.180(1) requires the Department to prove (a) the child has been found to be
a dependent child; (b) the court has entered a dispositional order pursuant to RCW 13.34.130;
(c) the child has been removed or will, at the time of the hearing, have been removed from the
custody of the parent for a period of at least six months pursuant to a finding of dependency;
(d)the services rendered under RCW 13.34.136 have been expressly and understandably
offered or provided and all necessary services, reasonably available, capable of correcting the
parental deficiencies within the foreseeable future have been expressly and understandably
offered or provided;(e) there is little likelihood that conditions will be remedied so that the child
can be returned to the parent in the near future; and (f) continuation of the parent and child
relationship clearly diminishes the child's prospects for early integration into a stable and
permanent home.
        6 "Satisfying all six of the statutory elements raises an implied finding of parental
unfitness." K.M.M., 186 Wn.2d at 479 (citing K.N.J., 171 Wn.2d at 577).


                                                  5
No. 78713-6-1/6


parent's parenting deficiencies prevent the parent from providing the child with

'basic nurture, health, or safety' by clear, cogent, and convincing evidence." In re

Welfare of A.B., 181 Wn. App. 45, 61, 323 P.3d 1062(2014)(citing

RCW 13.34.020)

       If the Department satisfies the first prong, the court proceeds to the

second prong and determines whether termination is in the child's best interests.

See RCW 13.34.190(1)(b). The Department must prove this second prong by a

preponderance of the evidence. In re Welfare of A.B., 168 Wn.2d 908, 911, 232

P.3d 1104 (2010).

       If substantial evidence supports the trial court's findings, we must affirm

the termination order. In re Dependency of T.R., 108 Wn. App. 149, 161, 29

P.3d 1275 (2001). '"[E]vidence is substantial if, when viewed in the light most

favorable to the party prevailing below, it is such that a rational trier of fact could

find the fact in question by a preponderance of the evidence." In re Dependency

of E.L.F., 117 Wn. App. 241, 245, 70 P.3d 163(2003)(alteration in original)

(quoting In re Dependency of M.P., 76 Wn. App. 87, 90-91, 882 P.2d 1180

(1994)).

       On review, we do not make credibility determinations or weigh the

evidence. In re Welfare of C.B., 134 Wn. App. 942, 953, 143 P.3d 846 (2006).

"Deference paid to the trial judge's advantage in having the witnesses before him

[or her] is particularly important in deprivation proceedings." In re Welfare of

Aschauer, 93 Wn.2d 689, 695, 611 P.2d 1245 (1980). If a trial court has

resolved conflicting evidence, we will not substitute our judgment for that of the


                                           6
No. 78713-6-1/7


trial court, even if we would have resolved a factual dispute differently. Mairs v.

Dep't of Licensing, 70 Wn. App. 541, 545, 854 P.2d 665 (1993).

       We consider unchallenged findings as verities on appeal. In re

Dependency of J.M.R., 160 Wn. App. 929, 939 n.5, 249 P.3d 193 (2011).
                                       III.
                                    ANALYSIS

   A. Court-Ordered and Necessary Services

       Caldwell argues the Department did not offer or provide him with court-

ordered parenting assessment services and necessary parenting instruction

services. Thus, he contends the trial court erred in finding that the Department

fulfilled its obligation to provide such services pursuant to RCW 13.34.180(1)(d).

We disagree.

       To meet its burden under RCW 13.34.180(1)(d), the Department is

obligated to provide all the services ordered by the permanency plan, as well as

"all necessary services, reasonably available, capable of correcting the parental

deficiencies within the foreseeable future." RCW 13.34.180(1)(d). Additionally,

the Department is required to specify in a permanency plan "what services the

parents will be offered to enable them to resume custody."

RCW 13.34.136(2)(b)(i). A service is necessary if it is "needed to address a

condition that precludes reunification of the parent and child." In re Parental

Rights to I.M.-M., 196 Wn. App. 914, 921, 385 P.3d 268 (2016).

      The Department must prove it offered services specifically tailored to the

individual parent's needs. In re Dependency of D.A., 124 Wn. App. 644, 651,




                                         7
No. 78713-6-1/8


102 P.3d 847 (2004). However, the Department is not obligated to offer services

that might be helpful if the parent is unwilling or unable to make use of available

services.7 In re Dependency of Ramquist, 52 Wn. App. 854, 861, 765 P.2d 30

(1988).

        Here, the trial court entered the following findings regarding services the

Department offered or provided Caldwell:
        2.11 Since dependency was established, services ordered under
        RCW 13.34.130 have been offered or provided and all necessary
        services reasonably available, capable of correcting the parental
        deficiencies within the foreseeable future have been offered or
        provided. These services included the following as to the father: a
        substance abuse evaluation, drug and alcohol treatment as
        recommended, random urinalysis, a mental health assessment,
        mental health services, domestic violence batterer's assessment and
        treatment, and age-appropriate parenting instructions.
        A. The Department also offered a parenting assessment to
           [Caldwell] late in the case, after the petition for termination of
           parental rights was already filed.        While the completed
           assessment would likely have    provided more   information to the
           court, the Court [sic] does not find that this was a necessary
           service; completion of the parenting assessment would not have
           helped [Caldwell] improve his parenting.
        B. Despite the finding that the parenting assessment was not a
           necessary service, the Department did offer it. Testimony
           showed that [Caldwell] and his attorney met in person with the
           assigned caseworker to talk about the assessment and, at the
           meeting,[Caldwell] agreed to participate in the assessment. The
           professionals identified to provide the assessment tried to reach
           [Caldwell] after the referral was made, but no one was able to
           reach [Caldwell].




         7 The Department is not required to offer or provide services that would be futile. See In
re Welfare of CS., 168 Wn.2d 51,56 n.2, 225 P.3d 953(2010)(Where the record establishes
that the offer of services would be futile, the trial court can make a finding that the Department
has offered all reasonable services.")(quoting In re Welfare of M.R.H., 145 Wn. App. 10, 25, 188
P.3d 510 (2008)).


                                                8
No. 78713-6-1/9


        During the dependency and termination periods, Caldwell resided in

Whatcom County. L.A.C., however, resided in a foster placement located in

Pierce County. In an October 30, 2017 permanency planning order, the court

ordered the "father shall complete a parenting evaluation [with] a provider agreed

upon by the parties as provided by statute." A parenting assessment requires a

parent to attend three, in-person sessions, one of which includes parent-child

observation. After meeting with Caldwell on November 30, 2017, the Department

referred Caldwell, on December 7, 2017, to a parenting assessment provider

roughly 120 miles away in Pierce County.

         Caldwell argues now, as he did at the termination hearing, that the

Department did not meaningfully offer this service because it did not refer him to

a local (Whatcom County) parenting assessment provider. While we note the

geographical distance between Caldwell's residence and the location of the

parenting assessment provider, as well as Caldwell's transportation difficulties,8

substantial evidence supports the trial court's finding on this factor.

        First, when discussing the referral for the parenting assessment with the

Department's social worker, Caldwell agreed to the Pierce County service

provider. He did not object to traveling to Pierce County for this service nor did

he specifically request a Whatcom County service provider.



          8 The record shows that Caldwell did not have a valid driver's license during the
dependency and termination periods. In June 2016, the Department arranged for Caldwell to
travel to Pierce County for visits with the children via Greyhound bus and a hotel stay, but this did
not work for Caldwell. Then a volunteer transporter drove Caldwell to Pierce County to facilitate
visits until March 2017. After that point, Caldwell began to get rides from others to Pierce County
and the Department accommodated this method of transportation by providing him gas vouchers.
However, Caldwell would at times report experiencing car difficulty.


                                                 9
No. 78713-6-1/10


       Second, the record shows that the Department attempted to

accommodate Caldwell's transportation barriers for this service. When the

Department asked Caldwell to have a discussion about his transportation to

Pierce County, Caldwell responded "all he needed was a gas voucher." The

Department social worker even informed Caldwell that she would transport him to

the parent-child observation session. Caldwell failed to engage in the parenting

assessment service and the Department renewed the referral for that service in

February 2018, as the initial referral expired after 90 days. Caldwell then

requested gas vouchers to attend the parenting assessment and the Department

provided them. However, Caldwell did not use the gas vouchers as authorized

because he never actually attended the parenting assessment.

       Third, for several months, the Department repeatedly encouraged

Caldwell to attend the required parenting assessment service, yet he never

participated. When asked why he failed to attend any of the parenting

assessment sessions, Caldwell testified "[b]ecause we had car problems" and

"[b]ecause of life, that's why, other stuff." A parent's failure to engage in offered

services relieves the Department of its obligation to provide additional services.

Ramquist, 52 Wn. App. at 861.

        Caldwell next argues that the trial court's oral ruling on this factor

contradicts its written ruling. In its oral ruling, the trial court expressed that it did

not "find the parenting assessment was reasonably offered because of the

logistical problems that were presented." However, the written order finds that

the Department offered the service. We reject this argument. We do so because


                                           10
No. 78713-6-1/11


a trial court's oral ruling "is no more than an expression of its informal opinion at

the time it is rendered." State v. Friedlund, 182 Wn.2d 388, 394, 341 P.3d 280

(2015)(quoting State v. Mallory, 69 Wn.2d 532, 533-34, 419 P.2d 324 (1966)).

Only the trial court's written ruling constitutes "a final order subject to appeal."

Friedlund, 182 Wn.2d at 395.

       Finally, Caldwell argues that the Department failed to provide him with

additional parenting instructions, which he claims was a necessary service. The

record does not support his position. Rather, the record shows that Caldwell

completed an eight-week parenting instruction course in June 2017. While the

Department acknowledged that Caldwell would benefit from some additional

parenting classes, such classes were appropriate only if, and or when, Caldwell's

reunification with the children was imminent. The record shows that Caldwell did

not progress enough for an imminent reunification with L.A.C.

       In view of this record, we conclude substantial evidence supports the trial

court's findings that the Department offered or provided court-ordered and

necessary and reasonably available services capable of correcting parental

deficiencies within the foreseeable future and that any additional service referrals

would be futile.

   B. Likelihood Parental Deficiencies will be Remedied

       Caldwell contends that the Department failed to prove that there was little

likelihood that his parental deficiencies could be remedied in the near future.




                                          11
No. 78713-6-1/12


Therefore, he claims the trial court erred when it entered the following finding in

the termination order:
       2.12 Given the 16 months of services offered or provided, there is
       little likelihood that the conditions will be remedied so that the child
       could be returned to the mother or father in the near future.
       A. Although [Caldwell] began this case in a hostile manner, he
          completed in-patient chemical dependency treatment in early
          2016, his attitude changed and he became more cooperative and
          participatory in all services for a time.
       B. [Caldwell] was on the verge of significant changes, but service
          providers all reported significant gaps in [Caldwell's] participation
          in services between June 2016 and October 2017. The providers
          all consistently reported that they did not hear from [Caldwell]
          during those gaps in services and report that [Caldwell] did not
          complete any of these services.
       C. [Caldwell] had a significant gap in his chemical dependency
          treatment between September, 2016 and March, 2017 and then
          again between May, 2017 and October, 2017. These gaps give
          the Court great concern. [Caldwell] does report that he attends
          sober support groups. The testimony shows that such support
          groups can be beneficial, but the professional recommendations
          if[sic]for more significant care than that. The lapse in [Caldwell's]
          chemical dependency treatment also coincided with at least three
          relapses in 2016, 2017 and 2018.

      The focus of the RCW 13.34.180(1)(e) "little likelihood" factor is "whether

parental deficiencies have been corrected." K.R. 128 Wn.2d at 144. If the

Department proves that all necessary services reasonably capable of correcting

the parental deficiencies within the foreseeable future were offered or provided,

and the parental deficiencies are not substantially improved within 12 months of

the dependency order, a rebuttable presumption arises that this factor is

established. See RCW 13.34.180(1)(e).

       Here, Caldwell argues that he made significant progress in his services

such that L.A.C. could be returned in six months. However, there is substantial


                                         12
No. 78713-6-1/13


evidence in the record to support the trial court's finding on this factor. In its

termination petition, the Department identified the following parental deficiencies

that Caldwell did not correct during the dependency: "ongoing substance abuse,

untreated mental health issues, domestic violence perpetrator and victim's

issues, a lack of parenting skills and the inability to maintain or provide a safe,

stable and sober home environment for the child."

       At the termination hearing, the Department presented testimony from

Caldwell's probation officer that Caldwell had consumed alcohol in December

2017 and January 2018, Caldwell would need to successfully comply with

probation requirements for at least seven to eight more months to satisfy his

probation and, throughout the dependency, Caldwell actively consumed alcohol

and failed to complete formal chemical dependency treatment. Caldwell's

treatment provider at Violence Intervention Professionals testified that, based on

his assessment, he determined Caldwell to be at a high risk of recommitting

domestic violence. This provider concluded that Caldwell "was in need of and

would benefit from attending" domestic violence treatment program. However,

although Caldwell initially engaged in such a program, this provider explained

that Caldwell did not complete the domestic violence treatment course because

he "just stopped . . . coming to class." Caldwell had a significant gap in his

domestic violence treatment from September 2016 to February 2018.

      The Department also presented evidence that Caldwell did not complete

the required mental health treatment. Caldwell's counselor at Compass Health

testified that Caldwell attended only four mental health therapy sessions between


                                          13
No. 78713-6-1/14


November 2017 and April 2018, and had missed several other appointments,

which delayed or prevented his progress in treatment. This counselor testified

Caldwell made little progress in addressing his mental health issues and that it

would be difficult for Caldwell to address those issues without attending formal

treatment.

       At the time of the termination hearing, Caldwell had not yet completed

several of the services required to address his parental deficiencies. In short,

based on the evidence presented at the termination hearing, Caldwell still had

more work to do in overcoming his substance abuse, domestic violence, mental

health issues, and remedying his parental deficiencies. The trial court did not err

in its finding as to the RCW 13.34.180(1)(e) factor.

       Caldwell also argues that the trial court did not adequately find or

determine what amount of time constitutes "near future" with regard to this factor.

What constitutes the near future depends on the particular circumstances,

including the age of the child, placement history, length of time the child has

been out of the parent's care, and the amount of contact with the parent. C.B.,

134 Wn. App. at 954 (citing In re Dependency of T.L.G., 126 Wn. App. 181, 205,

108 P.3d 156 (2005)).

       Here, at the time of the termination hearing, L.A.C. had lived in foster care

for more than two years. The GAL testified that it was in L.A.C.'s best interests

to have her parent's rights terminated given L.A.C.'s need for stability and




                                        14
No. 78713-6-1/15


permanence. Substantial evidence supports the trial court's finding on this

factor.

    C. Current Parental Unfitness

          Next, Caldwell contends the trial court's finding of current unfitness is not

supported by substantial evidence. Thus, he argues the following termination

finding constitutes error:
          2.15 The mother and father are currently not fit to parent the child.
          The Department has identified the following parental deficiencies
          that have not been corrected and necessitate termination of parental
          rights: ongoing substance abuse, untreated mental health issues,
          domestic violence perpetrator and victims' issues, a lack of
          necessary parenting skills and the inability to maintain or provide a
          safe, stable and sober home environment for the child. Because of
          these deficiencies, the father was unable to understand and was
          incapable of providing for the child's emotional, physical, mental and
          developmental needs. The father is incapable of safely parenting the
          child.

          In view of the trial court's unchallenged findings of fact and our analysis

above, we conclude that the Department satisfied its burden of proving all six

statutory factors of RCW 13.34.180(1). And because satisfying all six statutory

factors raises an implied finding of parental unfitness, K.M.M., 186 Wn.2d at 479,

we conclude that substantial evidence supports the trial court's explicit finding of

Caldwell's current parental unfitness.

    D. Best Interests of the Child

          Lastly, Caldwell disputes the trial court's finding that termination of his

parental rights is in L.A.C.'s best interests.9 He simply argues that the trial court


        9 Here, the trial court made the following finding as to the best interests of L.A.C.:
"Termination of the parent-child relationship is in the best interests of the child to allow adoption
planning to begin and to foster the creation of a stable and permanent placement for the child."


                                                  15
No. 78713-6-1/16


should not have reached this prong of the analysis because the Department

failed to establish RCW 13.34.180(1)(d) and (3) by clear, cogent, and convincing

evidence.

       We consider the facts and circumstances of each individual case to

determine the child's best interests. In re Dependency of A.V.D., 62 Wn. App.

562, 572, 815 P.2d 277(1991)(citing Aschauer, 93 Wn.2d at 695). Therefore,

we place a "very strong reliance on trial court determinations of what course of

action will be in the best interests of the child." In re Pawling, 101 Wn.2d 392,

401,679 P.2d 916(1984)(quoting In re Welfare of Todd, 68 Wn.2d 587, 591,

414 P.2d 605 (1966)). Without question, "a child has the right to basic nurturing,

which includes the right to a safe, stable, and permanent home and the speedy

resolution of dependency and termination proceedings." T.R., 108 Wn. App. at

154 (citing RCW 13.34.020). If the child's rights conflict with the parent's rights,

the child's rights should prevail. RCW 13.34.020.

       Here, Caldwell does not dispute the trial court's finding of fact 2.13, stating

in part, "[t]he continuation of the status quo is not in the child's best interests and

a resolution is needed as to who will be the child's permanent caretaker." Nor

does he challenge the court's finding at 2.13(B) that L.A.C. "places a great value

on stability and neither parent has shown stability. She clearly loves her parents,

but needs more stability than any extended dependency situation would allow.

[L.A.C.] has indicated that she wants to be adopted." We accept these findings

as true.




                                          16
No. 78713-6-1/17


       "Where a parent has been unable to rehabilitate over a lengthy

dependency period, a court is 'fully justified' in finding termination in the child's

best interests rather than 'leaving [the child] in the limbo of foster care for an

indefinite period" while the parent attempts rehabilitation. T.R., 108 Wn. App. at

167 (quoting In re A.W., 53 Wn. App. 22, 33, 765 P.2d 307 (1988)). While

Caldwell has expressed genuine love for L.A.C., he has not shown progress in

addressing his parental deficiencies. Accordingly, the preponderance of the

evidence supports the trial court's best interests finding.

       We affirm.




WE CONCUR:
                                                       Gh....,,
                                                                   g



                                          17